DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al US 20160065249 A1 in view of Megretski et al U.S. Pub no 20210152201 A1.
        As per claim 1, Yang et al teaches a digital predistortion (DPD) arrangement, the DPD arrangement (see figs.3 and 4) comprising: a DPD actuator circuit (see element 104) to predistort , an input signal (see para [0012] for…. DPD component 104 needs to be adapted over time due to changes in the input signal properties and behavior changes over time in the analog system, especially PA. To accomplish this, a portion of the transmitted signal is captured and its properties used for the adaptation), the DPD component associated with a characteristic of a nonlinear component (see element 112 and  para [0011]….[0045] for…. DPD component 104 modifies the input signals on line 102 to produce compensated signals on line 106. The compensation is such that when a signal on line 110, which is the D/A converted and up-converted version of signal 106, passes through PA 112 in its nonlinear region….. a digital pre-distortion (DPD) component that modifies the transmit signal of a wireless system base station such that its RF power amplifier can operate in its nonlinear region without causing unacceptable interference in adjacent channels); a DPD capture circuit (see element 302 or 118 and para [0054] for… capture filter 118….. additionally includes a second capture filter 302)  to: perform, based on a capture cycle timing (see para [0073] and [0075] for…. If the collection of samples is comprised of multiple time intervals, an H.sub.t matrix will be calculated for each interval t and then the amplitude matrix for all the intervals will be obtained….. to obtain the amplitude change matrix for both reference captures and captures under examination, given a number of quantization intervals M. Examiner note: one of ordinary skill in the art would know that multiple time intervals are functionally equivalent to claimed subject matter “cycling timing”), multiple captures (see elements 308, 306 and 30 and para [0054] for….. Capture component 304 includes a capture buffer 306, a capture buffer 308 and a capture buffer 310) of a feedback signal, the feedback signal indicative of an output of the nonlinear component (see element 112 or 113, 114 and para [0025] for… and feedback processor 113 and para [0114] for….. the feedback data is a nonlinear function of the reference data and the unknown parameter set θ); compute, based on one or more characteristics of the multiple captures, one or more criteria for a subsequent capture of the feedback signal (see Yang fig.3 elements 316, 318 and 320 and para [0058] for….. Matrix generator 316, matrix generator 318 and matrix generator 320 are all operable to generate an amplitude change matrix from a signal capture received at line 312)); and perform, based on the one or more criteria, the subsequent capture of the feedback signal (see element 324 or 326 or 328 or 330 or 334 and para [0076 for…. component 324 stores the generated matrices. Memory 326 stores the “good” matrix, memory 328 stores the “bad” matrix and memory 330 stores the matrix under evaluation. Comparator 334 then compares the matrix under evaluation with the “good” matrix by calculating the mathematical distance between the two matrices. Next, comparator 334 then compares the matrix under evaluation with the “bad” matrix by calculating the mathematical distance between those two matrices); and a DPD adaptation circuit to update the DPD based at least in part on the subsequent capture (see element 134 and para [0077] for…. for the capture under evaluation, if the capture's amplitude change matrix is closer to the “good” reference matrix than it is to the “bad” reference matrix, then the capture is qualified for use for DPD adaptation and is passed on to adaptation component 134 in order to be used to modify DPD component 104).
         However Yang et al does not explicitly teach a DPD to pre-distort, at least a portion of an input signal, using DPD coefficients, and the DPD adaptation circuit to update the DPD coefficients.
         Megretski et al teaches teach a DPD actuator to pre-distort (see figs.1, 3 or 8 element 120 or 310 or 820), at least a portion of an input (see para [0110] for…. the digital predistorter of the system 800 is configured to receive another input signal that depends on the amplitude variations of the time-varying signal e, and to generate, based at least in part on signals comprising the input signal u and the other input signal, a digitally predistorted output, v, provided to the transmit chain 810, to mitigate non-linear behavior of the transmit chain.), using DPD coefficients, and the DPD adaptation circuit to update the DPD coefficients (see figs.1, or 3 or 8 element 130 or 320 or 830 and para [0085] or [0110] for…. The estimator 130 (i.e., adaptation unit) illustrated in FIG. 1 adjusts the coefficients x.sub.k of the actuator by observing the measurement samples y[t] (observed from the output signal w(t) of the PA 114) …… are provided to the estimator 830, which performs an optimization process to compute DPD parameters/coefficients to weigh the basis functions implemented by the predistorter to predistort the input signal u).
      It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify Yang to include Megretski’s DPD adaptation circuit in order to update the DPD coefficients of the at least predistorted input signal and further adjust the coefficients of the actuator by observing the measurement samples, observed from the output signal w(t) of the PA 114. Such modification would configure the actuator to perform according to an approximate inverse of the predictor, minimize the regularized mean squared error and enhance the system to generate optimal linearization results while maintaining high power efficiency by modeling the nonlinear PA and predistortion as two inputs and one output system.
     As per claim 2, Yang and Megretski in combination would teach wherein the DPD capture circuit further computes the one or more characteristics for the multiple captures (see Yang fig.3 elements 316, 318 and 320 and para [0058] for….. Matrix generator 316, matrix generator 318 and matrix generator 320 are all operable to generate an amplitude change matrix from a signal capture received at line 312) to update the DPD coefficients of the at least predistorted input signal and further adjust the coefficients of the actuator by observing the measurement samples, observed from the output signal w(t) of the PA 114. Such modification would configure the actuator to perform according to an approximate inverse of the predictor, minimize the regularized mean squared error and enhance the system to generate optimal linearization results while maintaining high power efficiency by modeling the nonlinear PA and predistortion as two inputs and one output system.
     As per claim 3, Yang and Megretski in combination would teach, wherein the one or more characteristics of the multiple captures comprises a statistical measure associated with at least one of a peak power or a mean power (see Yang para [0012] for…. Comparator 128 captures and stores a slice in time, or snippet, of signal 126, then determines the peak and average RMS values within the snippet. The peak and average RMS values in the snippet) to update the DPD coefficients of the at least predistorted input signal and further adjust the coefficients of the actuator by observing the measurement samples, observed from the output signal w(t) of the PA 114. Such modification would configure the actuator to perform according to an approximate inverse of the predictor, minimize the regularized mean squared error and enhance the system to generate optimal linearization results while maintaining high power efficiency by modeling the nonlinear PA and predistortion as two inputs and one output system.
      As per claim 4, Yang and Megretski in combination would teach, wherein the DPD capture circuit further stores, at a memory, the statistical measure associated with the at least one of the peak power or the mean power (see Yang para [0014] for….. In operation, storage component 130 holds the peak and RMS thresholds used and supplies the values to comparator 128 which then, by comparing them to the values obtained from the snippet via signal 126, uses them to determine the suitability of the capture for adaptation use) to update the DPD coefficients of the at least predistorted input signal and further adjust the coefficients of the actuator by observing the measurement samples, observed from the output signal w(t) of the PA 114. Such modification would configure the actuator to perform according to an approximate inverse of the predictor, minimize the regularized mean squared error and enhance the system to generate optimal linearization results while maintaining high power efficiency by modeling the nonlinear PA and predistortion as two inputs and one output system.
     As per claim 5, Yang and Megretski in combination would teach wherein the DPD capture circuit computes the one or more criteria by setting one or more thresholds for the subsequent capture based on the one or more characteristic for the multiple captures (see Yang para [0060] for… for suitability for DPD adaptation by comparison with peak and RMS thresholds are passed on to capture filter 302 for additional filtering in accordance with aspects of the present invention. Within capture filter 302, capture buffer 306 holds reference captures which have been previously recorded and shown to have yielded good performance results when used for DPD adaptation) to update the DPD coefficients of the at least predistorted input signal and further adjust the coefficients of the actuator by observing the measurement samples, observed from the output signal w(t) of the PA 114. Such modification would configure the actuator to perform according to an approximate inverse of the predictor, minimize the regularized mean squared error and enhance the system to generate optimal linearization results while maintaining high power efficiency by modeling the nonlinear PA and predistortion as two inputs and one output system.
     
     As per claim 7, Yang and Megretski in combination would teach, wherein the DPD capture circuit performs the subsequent capture based on the one or more criteria by: monitoring the feedback signal until a portion of the feedback signal satisfies the one or more criteria (see Megretski para [0075] or [0085] for…. the transmitter chain 110 includes an observation path to measure the output signal produced by the PA 114 in order to perform the DPD adaptation process ……. adjusts the coefficients x.sub.k of the actuator by observing the measurement samples y[t] (observed from the output signal w(t) of the PA 114) and may minimize the regularized mean squared error) to update the DPD coefficients of the at least predistorted input signal and further adjust the coefficients of the actuator by observing the measurement samples, observed from the output signal w(t) of the PA 114. Such modification would configure the actuator to perform according to an approximate inverse of the predictor, minimize the regularized mean squared error and enhance the system to generate optimal linearization results while maintaining high power efficiency by modeling the nonlinear PA and predistortion as two inputs and one output system.
     As per claim 8, Yang and Megretski in combination would teach, wherein the DPD adaptation circuit updates the DPD coefficients further based on the portion of the feedback signal that satisfies the one or more criteria (see Yang para [0014] for… The remaining captures are passed to adaptation component 134 which determines the changes needed to the adaptation method and communicates these changes to DPD component 104 via signal 136) to update the DPD coefficients of the at least predistorted input signal and further adjust the coefficients of the actuator by observing the measurement samples, observed from the output signal w(t) of the PA 114. Such modification would configure the actuator to perform according to an approximate inverse of the predictor, minimize the regularized mean squared error and enhance the system to generate optimal linearization results while maintaining high power efficiency by modeling the nonlinear PA and predistortion as two inputs and one output system.
     As per claim 9, Yang and Megretski in combination would teach, wherein the DPD capture circuit further stops the subsequent capture based on a detection of the portion of the feedback signal satisfying the one or more criteria (see Yang para [0077] for…. For this embodiment, for the capture under evaluation, if the capture's amplitude change matrix is closer to the “good” reference matrix than it is to the “bad” reference matrix, then the capture is qualified for use for DPD adaptation and is passed on to adaptation component 134 in order to be used to modify DPD component 104. If the capture's amplitude change matrix is closer to the “bad” reference matrix than it is to the “good” reference matrix, then the capture is discarded) to update the DPD coefficients of the at least predistorted input signal and further adjust the coefficients of the actuator by observing the measurement samples, observed from the output signal w(t) of the PA 114. Such modification would configure the actuator to perform according to an approximate inverse of the predictor, minimize the regularized mean squared error and enhance the system to generate optimal linearization results while maintaining high power efficiency by modeling the nonlinear PA and predistortion as two inputs and one output system.
     As per claim 10, Yang and Megretski in combination would teach, wherein the DPD capture circuit further stores, at a memory, the portion of the feedback signal satisfying the one or more criteria (see Yang fig.3 element 330 and para [0076] for… memory 330 stores the matrix under evaluation. Comparator 334 then compares the matrix under evaluation with the “good” matrix by calculating the mathematical distance between the two matrices) to update the DPD coefficients of the at least predistorted input signal and further adjust the coefficients of the actuator by observing the measurement samples, observed from the output signal w(t) of the PA 114. Such modification would configure the actuator to perform according to an approximate inverse of the predictor, minimize the regularized mean squared error and enhance the system to generate optimal linearization results while maintaining high power efficiency by modeling the nonlinear PA and predistortion as two inputs and one output system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al US 20160065249 A1 in view of Megretski et al U.S. Pub no 20210152201 A1 and in further view of Brown et al US 20100225390 A1
          As per claim 6, Yang and Megretski in combination do not explicitly teach wherein the one or more thresholds for the subsequent capture comprises at least one of: an upper bound threshold peak power; a lower bound threshold peak power; an upper bound threshold mean power; a lower bound threshold mean power; an upper bound threshold number of samples exceeding a first threshold; or a lower bound threshold number of samples exceeding a second threshold.
           Brown et al teaches wherein the one or more thresholds for the subsequent capture comprises at least one of: an upper bound threshold peak power; a lower bound threshold peak power; an upper bound threshold mean power; a lower bound threshold mean power; an upper bound threshold number of samples exceeding a first threshold; or a lower bound threshold number of samples exceeding a second threshold (see para [0110] for….. The trigger may be formed, when sample magnitude exceeds a programmable threshold.   and para [0109] for…. an estimator as set out above. In the estimator, the samples may not be placed into a single estimation band based on their magnitude or power, but may be distributed over two adjacent estimation bands by multiplication by a value proportional to their magnitude or power relative to the magnitude or power values which form the bounds of each band, with the objective of improving the accuracy when the distribution of samples in a band is skewed to either the upper or lower magnitude or power bound..  and [0206-0207] for… Once placed in an estimation band all samples in that band are treated as having the same magnitude for the purposes of the calculation, and that magnitude is equal to the mean of the upper and lower magnitude bounds for that estimation band….. the bands at each end tend to contain a distribution of samples whose magnitudes are skewed towards the upper bound in the lower estimation bands and towards the lower bound in the upper estimation bands. This means that mean of the upper and lower magnitude bounds of the band is not an accurate representation of the mean magnitude of the samples used to calculate the coefficient).
      It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify the combination Yang and  Megretski to include Brown bound mean or peak power threshold boundaries so that an estimator block would modify and analyze the samples from the capture block by placing them into one or more estimation bands based on the magnitude or power of that sample. Furthermore the estimator block would populate one or more multi-dimensional array structures with accumulations of these structures to form magnitude bands where m.sub.0 is the threshold for the lowest magnitude band and m.sub.M-1 the threshold for the highest magnitude band. Such modification would ensure that the peak which caused the trigger event would appear in the capture and enhance alignment in the system.

Allowable Subject Matter
Claims 11-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  wherein the one or more thresholds for the subsequent capture comprises at least one of: an upper bound threshold peak power; a lower bound threshold peak power; an upper bound threshold mean power; a lower bound threshold mean power; an upper bound threshold number of samples exceeding a first threshold; or a lower bound threshold number of samples exceeding a second threshold, as recited in claim 6. Compute, based on the multiple bursts, one or more statistical measures for determining one or more thresholds for a subsequent capture; and perform the subsequent capture by monitoring the feedback signal for a subsequent portion of the feedback signal that satisfies the one or more thresholds, as recited in claim 11 and 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080157819 A1 or  US 11283666 B1 or US 10,243,596.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633